295 F.2d 546
111 U.S.App.D.C. 201
Samuel A. CANNON et al., Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 16271.
United States Court of Appeals District of Columbia Circuit.
Submitted Sept. 27, 1961.Decided Oct. 12, 1961.

Mr. Jackson Brodsky, Kensington, Md., submitted on the brief for petitioners.
Mr. Miles J. Brown, Atty., F.T.C., with whom Mr. James Mci.  Henderson, Gen. Counsel, F.T.C., was on the brief, submitted on the brief for respondent.  Mr. Alan B. Hobbes, Asst. Gen. Counsel, F.T.C., at the time the record was filed, also entered an appearance for respondent.
Before WILBUR K. MILLER, Chief Judge, and DANAHER and BASTIAN, Circuit judges.
PER CURIAM.


1
Samuel A. Cannon and Geraldine Cannon, doing business as National Employment Information Service, petition for review of an order of the Federal Trade Commission, issued January 12, 1961, which ordered them to cease and desist from representing 'that they have knowledge of available jobs * * * or that numerous jobs are available on the projects listed in (their) publications,' 'that persons answering (petitioners') advertising or purchasing (their) publications may expect to obtain employment,' or 'that information respecting employment opportunities is furnished free to persons requesting such information.'  The Commission found, as a basis for its order, that 'it is most unlikely that a person can obtain employment by purchasing (petitioners') publications and making application for a job on any of the various projects listed therein.'


2
Petitioners contend the record does not contain substantial evidence to support the charge that they have made such representations, and the Commission's finding that obtaining employment through their publications 'is most unlikely.'


3
We think the record amply justifies the Commission's finding, and that its cease and desist order was properly issued.


4
Affirmed.